Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Receipt of Remarks/Amendments filed on 06/20/2022 is acknowledged. Claims 2, 4-5, 8, 10-11, 13, 19-25, and 27 are cancelled. Claim 16-18, 26, and 28-32 are non-elected claims, and are withdrawn. Claims 1, 3, 6-7, 9, 12, 14-15 have been amended and are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Objection
	Claims 1, 3, 6-7, 9, 12, 14-15 are objected to because of the following informalities:  
Cancelled Claim 11 is listed twice.   
Cancelled Claims 2, 4-5, 8, 10-11, 13, 19-25, and 27 have periods in the end, where there should be none.  Cancelled claims should not have any text.  See MPEP 714 for proper formatting.
Appropriate correction is required.
Priority
This application 16317028, filed 03/25/2019 is a national stage entry of PCT/KR2017/002262, with an International Filing Date of 03/02/2017, and claims foreign priority to 10-2017-0018835, filed 02/10/2017, and claims foreign priority to 10-2016-0088071 , filed 07/12/2016.
Drawings
The drawings were received on 06/20/2022.  These drawings are accepted.

New and Modified Rejection as Necessitated by the Amendment filed on 06/20/2022
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3, 6-7, 9, 12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 is rejected as being indefinite because of the recitation of “by using a cylindrical collector housing a need inside thereof”. First off, it is unclear what the “need” is as recited in this claim. The Examiner believes that “need” may have been intended to be “needle” or “needles” based on the specification (pp. 19-20).  As such, it is also unclear from the stand alone reading of  Claim 1, whether the “need” refers to the singular “needle” in the apparatus, or if it “need” refers to the plural “needles”, which would pertain to the deposited materials forming the scaffold.    It appears that the feature of “wherein the collector is in a cylindrical form for receiving needles therein” has been incorporated from Claim 11 to Claim 1. To expedite prosecution, the Examiner will interpret “need” to mean the needles forming the scaffold. Appropriate clarification is requested. 
Claims  3, 6-7, 9, 12, 14-15 which depend from Claim 1 are also rejected.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2016/0017279 A1), hereinafter Cha, in view of Ji et al. (Pharm Res (2011) 28:1259–1272), hereinafter Ji, and Montero, R. (Dissertation, University of Miami, 2012).
Applicant Claims
- Applicant claims a method of preparing PCL patch tissue regeneration scaffold comprising in this order:  5preparing solution by adding polycaprolactone (PCL) and an acid to an organic solvent and stirring; preparing an electrospinning solution by adding a growth factor, EGF, at 0.16 to 16 µg/ml to the solution and stirring; and collecting nanofibers arranged in a spindle shape on a collector by 10connecting the electrospinning solution prepared to a syringe pump and operating the electrospinning device; wherein polycaprolactone has a concentration of20 70 to 90 mg/ml; electrospinning is operated by connecting the electrospinning solution prepared to a syringe pump and discharging at a rate of 0.2 to 3.0 µL/hr; the collector is in a cylindrical form for housing needles.
- Applicant also claims wherein in a step of preparing the solution, polycaprolactone (PCL) and polyethylene glycol (PEG) are added to the organic solvent.
Determination of the Scope and Content of the Prior Art 

(MPEP §2141.01)
Cha describes the invention of a method for manufacturing a scaffold for culturing cells isolated from a tissue, comprising (1) preparing, by an electrospinning process, a protein spun nano fiber scaffold consisting of a fusion polypeptide derived from a mussel adhesive protein, or a mixture consisting of the fusion polypeptide and a degradable polymer; and (2) coating a bioactive substance on the surface of the nanofiber scaffold (Claim 1). 
Cha expressly teaches the preparation of nanofiber using mussel adhesive protein, fp-151, alone or in combination with PCL or other biodegradable polymers used as tissue engineering material in electrospinning such as PDO (polydioxanone), PLLA (poly(L-lactide)), PLGA (poly(DL-lactide-co-glycolide)), PEO (polyethylene oxide) or PVA (polyvinyl alcohol) (Example 2). Cha expressly teaches the advantages to using PCL and gives several examples where it is used as the preferred polymer ([101], Examples 3-5). Cha recites that for blending with PCL, a HFIP (1,1,1,3,3,3-hexafluoroisopropanol) based solvent was used, which renders obvious the organic solvent in Claim 1 [0057]. PCL was dissolved in HFIP at 6% (w/v), which is equivalent to 60 mg/mL, and is near the claimed range of 70-90 mg/mL in Claim 3. Cha teaches that fp-151 is dissolved in HFIP and acetic acid and mixed with PCL in the organic solvent. Thus, the PCL solution is prepared with addition of an acid and an organic solvent. Electrospinning was conducted where the mixture was discharged at a speed of 1 mL/h using a syringe pump; the nanofiber was received on an aluminum foil, with the nanofibers assuming straight fiber shape (Example 2).  Cha expressly teaches the use of PCL, reciting that PCL was selected because PCL has a longer alkyl chain than other polymers such as polydioxanone (PDO), etc. and has high flexibility and low rigidity ([0100]-[0101]).
Regarding Claim 6, Cha teaches that bioactive substance used on the surface of the scaffold is selected from the group consisting of osteoblast, EGF, etc. (Claims 1 and 6). The bioactive substance are involved in promoting cell growth and differentiation with cells or tissues of the human body, and assist in tissue regeneration ([0046]-[0047]). 
	
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Cha does not expressly teach the spindle shape in Claim 1, but reports the formation of nanofibers of straight fiber shape, which renders the needles obvious (Fig. 7; Example 2). Cha does not teach EGF is added at 0.16 to 16 µg/mL in Claim 7, nor the discharge rate of 0.2 to 3 µL/hr in Claim 9. 
Cha does not expressly teach addition of EGF or other growth factor proteins to the solution of PCL.  However, Cha teaches coating the PCL nanofiber with a solution of alkaline phosphatase functional enzyme, where the enzyme concentration is 100 µg/mL in the solution (Example 5; [0124]-[0125]). 
Cha differs from the instant claims because teaching the preparation of the PCL/fp-151 nanofiber by electrospinning, then introducing the functional active protein, e.g. EGF, after electrospinning. However, because fp-151 is also a protein, i.e. a mussel adhesive protein, suggesting that another protein such as EGF may replace the fp-151; the sequence of steps may also be altered in that the PCL may be added to the acid and organic solvent before the protein is added. 
Regarding the spindle shape, Montero cures the deficiency of Cha. Montero comprehends that shape is one of several factors which contribute to the type of tissue response generated by the biomaterial scaffold implanted, and is one of the most frequently examined parameter in scaffolds (p. 12, 2nd paragraph; p. 14, 2nd paragraph). Montero describes how researchers have experimented odd shaped collectors to manipulate the electrostatic field. Montero relates that the simplest collector would be a rectangular piece of aluminum connected to ground which would gather the fibers and create a rectangular nanofibrous scaffold, as was employed by Cha. However, a rounded collector would yield a round shaped nanofibrous scaffold (entire p. 43). Montero expressly teaches scaffold architecture wherein scaffolds had a spindle shape (p. 77; p. 3.7B). 
Regarding Claim 7, Montero exemplifies the immobilization of growth factor, bFGF, on the scaffold at a concentration of 10, 50, and 200 ng in 10 µL solution, which overlaps with the claimed range (p. 64, last paragraph). 
Regarding Claim 9, Montero teaches the use of a syringe pump which has infusion rates from 0.73µL/hr to 2100mL/hr, which overlaps with the instant claim (p. 46, Section 2.5.2). Montero expressly teaches feed rate of 1ml/hr (p. 62, Table 3.1). However, Montero also recites that a lower feed rate is more desirable as it requires lower voltage potential and allows for proper fiber drying on shorter flight times (p. 41, last sentence to p. 42, 1st sentence). 
Regarding the concentration of PCL polymer in organic solvent in Claim 14, Montero teaches the polymer 10% w/v in HFIP, which is equivalent to 100 mg/mL and is therefore within the 100 to 160 mg/mL range (p. 60, Section 3.1). 
Ji is also in the electrospinning field and teaches the different techniques used to prepare bioactive electrospun scaffolds, including physical adsorption, blend electrospinning, coaxial electrospinning, and covalent immobilization (Abstract). Ji first teaches the different considerations for biomolecule delivery and describes how growth factors easily lose their activity upon processing, and how there is a need to preserve protein activity during scaffold fabrication, storage and degradation (p. 1262, R. Col., last 2 paragraphs).
Ji teaches the technique of blend electrospinning wherein biomolecules are mixed within the polymer solution, after which the mixed solution is used in the electrospinning process to fabricate a hybrid scaffold, which is the same as the instantly claimed step wherein EGF is added before electrospinning the scaffold. Ji describes how this technique localizes biomolecules within the fibers of the scaffolds rather than simply adsorb them superficially, which therefore allows more sustained release profiles compared to physical adsorption. Ji further cites how researchers have used the method in incorporating growth factors such as EGF in scaffolds (p. 1263, Blend electrospinning section; Fig. 4). Blend electrospinning is easy to perform, but Ji also describes how proteins may lose their bioactivity in the organic solution.  The art teaches strategies to increase protein stability such as use of hydrophilic polymers such as poly(ethylene glycol) (PEG) and poly(ethylene oxide) (PEO) (pp. 1262-1263), thereby rendering obvious the PEG feature in Claim 12.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the “for tympanic perforation” recited in Claim 1,  nothing precludes the use of the method of making the scaffold of the prior art as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art composition made by the method.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). Applicant is reminded that the Claims are drawn to the method of making the tissue regeneration scaffold and not its use. 
 An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use  the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
	Regarding the order of steps, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to prepare PCL in organic solvent according to the method of Cha and include the growth factor prior to electrospinning by combining  the teachings of Ji with that of Cha to maximize the localization of the EGF within the fibers of the scaffolds rather than simply adsorb them superficially. A skilled artisan would optimize the process to achieve a better sustained release profile. 
The Examiner notes that the Applicant does not disclose the criticality of the steps. The instant situation is amenable to the type of analysis set forth in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). Thus the claimed variation of steps would have been obvious to a skilled artisan.
Unless Applicant demonstrates the criticality of the order of addition and that the prior art does not create the same product by the process it teaches as the instant application, changes in sequence of adding ingredients has been rendered to be prima facie obvious be the prior art. Note MPEP § 2144.04 [R-1] In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).  
Regarding the concentration of polycaprolactone in organic solvent, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Furthermore, while the exact concentration is not disclosed by Cha, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05. Additionally, because Montero teaches that polymers may be added at concentration of 100 mg/mL in organic solvent, a skilled artisan would adjust the PCL in HFIP to such concentration.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the desired syringe pump feed rate, starting at 1 ml/hr and lowering the rate appropriately per the teaching of Montero to decrease the voltage potential and allow for proper fiber drying. 
Cha recognizes that a protein may be blend electrospun with PCL.  Cha also recognizes the use of PEO as a suitable polymer for electrospinning. Cha further comprehends that bioactive substances EGF are useful in functional tissue scaffolds, and that proteins, i.e. fp-151, may be blend electrospun in the scaffold.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ji with that of Cha and incorporate EGF in the scaffold using blend electrospinning instead of adsorption in order to localize the EGF within the fibers of the scaffolds rather than simply adsorb them superficially, and achieve a better sustained release profile. One would also use PEG to minimize loss of protein activity during scaffold preparation because Ji teaches that PEG imparts stability to the protein in the nanofiber scaffold.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Montero with that of Cha and use a cylindrical shaped collector because Montero has taught that shape contribute to the type of tissue response generated by the biomaterial scaffold implanted, that collector shape can manipulate the electrostatic field, and that a rounded collector would yield a round shaped nanofibrous scaffold. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Montero and Ji, as applied to Claims 1 and 12 above, and in further view of Repanas et al. (Sch. Acad. J. Biosci., Feb 2016; 4(2):149-153), hereinafter Repanas.
Applicant Claims
Applicant claims wherein in a step of preparing the solution, polycaprolactone (PCL) and polyethylene glycol (PEG) are added to the organic solvent; wherein a concentration of the polycaprolactone in the organic solvent is 100 to 160 mg/ml, and PEG is 40-100 mg/mL.  
Determination of the Scope and Content of the Prior Art 

(MPEP §2141.01)
The teachings of Cha, Montero, and Ji have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Cha does not expressly teach wherein a concentration of the polycaprolactone in the organic solvent is 100 to 160 mg/ml, and PEG is 40-100 mg/mL.
Repanas is in the same field of endeavor and teaches the fabrication of coaxially spun fibers from a blend of polymers (Introduction, 1st paragraph). Repanas teaches a method wherein PCL and dipyridamole power were dissolved in trifluoroethanol (TFE) solvent for the core solution, wherein the PCL concentration is 150 mg/mL. Separately, PCL and PEG were dissolved in TFE for the shell solution at concentrations of 100 mg/mL and 50 mg/mL, respectively, which are within the respective ranges of PCL and PEG in instant Claims 14 and 15 (p. 149, R. Col., last paragraph to p. 150, L. Col., 1st paragraph).
Repanas recites how blending polymers with different properties can be very effective in electrospinning to fabricate formulations with desired characteristics, and that coaxial electrospinning resulted in smooth, cylindrical submicron fibers (p. 150, L. Col., last paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Repanas, Ji, and Cha are in the same field and all teach electrospinning polymers.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Repanas with Cha and Ji, and use the concentrations of PCL and PEG taught by Repanas in the method of Cha to achieve the polymer blend of PEG/PCL. One would have been motivated to do so to similarly obtain smooth, cylindrical fibers, and modify according to the desired characteristics, particularly to better impart stability to the proteins localized within the fibers of the scaffolds, per the teachings of Ji. 

Response to Arguments:
Applicant traverses the 103 rejection alleging that fp-151 in Cha cannot be replaced by EGF. Applicant reasons that Cha uses fp-151 to immobilize or coat the functional bioactive substance (i.e. EGF) on a surface of the nanofiber scaffold, therefore using it as an adhesive protein. Thus, fp-151 cannot be replaced with EGF because there would be no adhesive protein. Applicant further alleges that the sequence of steps of Cha cannot be altered for the same reason that fp-151 cannot be replaced with EGF.
This argument is not persuasive. The claim recites the preparation of the scaffold by addition of growth factor but does not necessarily exclude addition of other proteins in the composition. As recited in the rationale above in the previous office action, Cha recognizes that a protein may be blend electrospun with PCL, and this is achieved with Cha’s use of fp-151; Cha further comprehends that bioactive substances EGF are useful for incorporation in the functional tissue scaffolds, and that proteins, i.e. fp-151, may be blend electrospun in the scaffold.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ji with that of Cha and incorporate EGF in the scaffold using blend electrospinning instead of adsorption in order to localize the EGF within the fibers of the scaffolds rather than simply adsorb them superficially, and achieve a better sustained release profile. One would also use PEG to minimize loss of protein activity during scaffold preparation because Ji teaches that PEG imparts stability to the protein in the nanofiber scaffold. Thus, the skilled artisan would either incorporate the EGF to the method of Cha, in the presence of fp-151, OR alternatively, replace the fp-151 because PEG imparts stability to the protein. A skilled artisan would manipulate the method to achieve an optimal method that would give the best sustained release feature for the scaffold. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation would arise from the fact that Cha recognizes the utility of EGF in a sustained release scaffold, and Ji teaches localizing biomolecules within the fibers of the scaffolds, which therefore allows more sustained release profiles compared to physical adsorption, and how researchers have used the method in incorporating growth factors such as EGF in scaffolds.  Thus, the scaffold prepared by the teachings of the prior art is structurally the same as the instant application and would be useful for the same purpose.
 Applicant noted that the scaffold is for tympanic perforation and the collector shape is critical to enable nanofiber having a spindle shape.  
The argument regarding the intended use has been addressed in the above rejection; Montero expressly teaches scaffold architecture wherein scaffolds had a spindle shape (p. 77; p. 3.7B). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/ERIN E HIRT/Primary Examiner, Art Unit 1616